1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA, for                     Case No.: 3:18-cv-2054-GPC-JLB
     the use and benefit of:
12
                                                       ORDER:
13   SAFETY MANAGEMENT AND
     RELATED TRAINING, INC., a                         1) GRANTING USE-PLAINTIFF’S
14
     California corporation,                           MOTION FOR LEAVE TO FILE AN
15                               Use- Plaintiff,       AMENDED COMPLAINT
16   v.                                                [ECF No. 34]
17
     CNA SURETY, a Delaware Corporation;
                                                       2) DENYING AS MOOT USE-
18   WESTERN SURETY COMPANY, a
                                                       PLAINTIFF’S MOTION FOR
     South Dakota Corporation; SUPERIOR
19                                                     LEAVE TO FILE DOE
     FIRE INC., a California corporation;
                                                       AMENDMENT NO. 1
20   MOHAMED SIFELDIN, an individual;
     RANDALL ANDERSON, an individual;
21                                                     [ECF No. 32]
     and DOES 1 through 20, inclusive,
22                                 Defendants.
23
24         Before the Court are two motions for leave to amend, filed by Use-Plaintiff Safety
25   Management and Related Training, Inc. (“SMART”). On September 5, 2018, SMART
26   filed a Complaint against Defendants CNA Surety, Western Surety Company, Superior
27   Fire Inc., Anthony Talamantez, Atala ECR, Inc., Mohamed Sifeldin, Randall Anderson,
28

                                                   1
                                                                             3:18-cv-2054-GPC-JLB
1    and Does 1 through 20. Compl., ECF No. 1. On January 4, 2019, SMART, Defendant
2    Anthony Talamantez, and Defendant/Counter-Claimant Atala ECR Inc. filed a
3    Stipulation for Dismissal with Prejudice of Safety Management and Related Training,
4    Inc.’s Claims against Atala ECF Inc., and Anthony Talamantez. ECF No. 33. In
5    accordance with that stipulation, this Court entered an order dismissing SMART’s claims
6    against Defendants Anthony Talamantez and Atala ECR, Inc. ECF No. 35.
7          SMART filed its initial Motion for Leave on January 2, 2019, requesting leave to
8    file an amended complaint. ECF No. 32. In this Motion, SMART noted that the original
9    complaint named Doe Defendants. SMART asserted that since filing the Complaint, it
10   “has determined that the true name of the Doe Defendant 1 is American Contractors
11   Indemnity Company, a California corporation.” Id. at 2.
12         On January 7, 2019, SMART filed another Motion for Leave to file an Amended
13   Complaint. ECF No. 34. This second Motion essentially seeks the same relief as the
14   first, as “SMART seeks to file an Amended Complaint including AMERICAN as a
15   Defendant to its cause of action for Recovery Under Miller Act Payment Bonds.” Pl.’s
16   Mem. at 2, ECF No. 34. SMART filed, as an exhibit to their second motion, its proposed
17   First Amended Complaint. This proposed First Amended Complaint adds American
18   Contractors Indemnity Company as a Defendant. Counsel for SMART asserts that
19   SMART did not discover the true identify of American until after it filed its original
20   Complaint on September 5, 2018. Hernquist Decl. ¶ 3, ECF No. 34-2. Specifically, in
21   November 2018, SMART was informed that American was the bond surety that provided
22   the Miller Act Payment Bonds for two projects. Id. ¶ 4.
23         Rule 15(a) of the Federal Rules of Civil Procedure states that, after the initial
24   period for amendments as of right, pleadings may only be amended by leave of court,
25   which “[t]he court shall freely give when justice so requires.” Fed. R. Civ. P. 15(a)(2).
26   Courts commonly use four factors to determine the propriety of a motion for leave to
27   amend: bad faith, undue delay, prejudice to the opposing party, and futility of
28   amendment. Ditto v. McCurdy, 510 F.3d 1070, 1078-79 (9th Cir. 2007); Loehr v.

                                                   2
                                                                                3:18-cv-2054-GPC-JLB
1    Ventura Cnty. Cmty. Coll. Dist., 743 F.2d 1310, 1319 (9th Cir. 1984); Howey v. United
2    States, 481 F.2d 1187, 1190 (9th Cir. 1973). “When weighing these factors ... all
3    inferences should be made in favor of granting the motion to amend.” Hofstetter v.
4    Chase Home Fin., LLC, 751 F. Supp. 2d 1116, 1122 (N.D. Cal 2010) (citing Griggs v.
5    Pace Am. Grp., Inc., 170 F.3d 877, 880 (9th Cir. 1999)).
6          The Court finds that SMART should be granted leave to amend. The Court does
7    not find any bad faith or undue delay. SMART filed its Complaint in September 2018,
8    discovered the identity of American in November 2018, and has now sought leave to add
9    American. Moreover, the Court does not find any prejudice to American, nor does it
10   appear at this time that the amendment would be futile. Because SMART has filed two
11   motions for leave to amend, asking for the same relief, the Court will grant the second
12   motion, and deny the first motion as moot.
13         However, the proposed First Amended Complaint is deficient in one aspect. The
14   proposed First Amended Complaint includes Defendants Talamantez and Atala and
15   alleges claims against them, but these Defendants have been dismissed. SMART is
16   directed to file a cleaned-up complaint, removing the dismissed Defendants.
17         Accordingly, the Court orders as follows:
18         1.    Use-Plaintiff’s Motion for Leave to File an Amended Complaint, ECF No.
19               34, is GRANTED.
20         2.    Use-Plaintiff Safety Management and Related Training, Inc.’s Motion for
21               Leave to File Doe Amendment No. 1 to Complaint, ECF No. 32, is
22               DENIED AS MOOT.
23         3.    Use-Plaintiff Safety Management and Related Training, Inc. is directed to
24               file its First Amended Complaint, adding Defendant American Contractors
25               Indemnity Company, and removing as Defendants Anthony Talamantez and
26               Atala ECR, Inc., no later than 14 days from entry of this Order.
27         IT IS SO ORDERED.
28

                                                  3
                                                                              3:18-cv-2054-GPC-JLB
1    Dated: January 10, 2019
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                               4
                                   3:18-cv-2054-GPC-JLB
